        Case 3:20-cv-01757-RDM Document 17 Filed 03/19/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATH LEEN CHUPLIS,

                      Plaintiff,
       V.                                          3:20-CV-1757
                                                   (JUDGE MARIANI)
STATE FARM FIRE AND
CASUALTY CO.,

                      Defendant.

                                           ORDER

       AND NOW, THIS - - P EDAY OF MARCH 2021 , upon consideration of

Defendant's "Motion to Dismiss Count II of Plaintiff's Complaint Pursuant to Federal Rule of

Civil Procedure 12(b)(6)" (Doc. 4), for the reasons set forth in th is Court's accompanying

memorandum opinion , IT IS HEREBY ORDERED THAT Defendant's Motion to Dismiss

(Doc. 4) is DENIED.


                                                                                       (



                                                   Robert D.     . i
                                                   United States District Judge
